TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 10, 2019



                                     NO. 03-19-00038-CV


                                    Stacey Scott, Appellant

                                                  v.

       City of New Braunfels, New Braunfels Police Department, Richard D. Hillyer,
                 Wayne Peters, and Does 1 through 10, Inclusive, Appellees




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 29, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.